 

Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 1 of 7

 

 

 

 
 
  
  

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT ELECTRO
SOUTHERN DISTRICT OF NEW YORK DOC ¥ ONICALLY FILED
Doo x IC #:
AKEEL ABDUL JAMIEL, _  {LDATE FILED:MAp
Plaintiff, MEMORANDUM DECISION
‘ AND ORDER
-against-

MAISON KAYSER@USA.COM, ABEL VIVEROS, 19 Civ, 1389 (GBD) (SDA)

GABRIELA DE LA VEGA, JULIAN RAMIREZ, ANA
LEDESMA, JENNIFER VILLEMIN, ANN LEDOUX,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Akeel Abdul Jamiel, pro se, brings this action against Defendants Abel Viveros,
Gabriela de la Vega, Julian Ramirez, Ana Ledsman, Jennifer Villemin, Yann Ledoux, and Breadroll
Inc.! (collectively, “Defendants”), alleging that he was subjected to a hostile work environment
based on his race and perceived sexual orientation. Plaintiff also raised claims of defamation against
Defendant Viveros and wage claims against all Defendants. Jamiel v. Viveros, No. 19-CV-1389
(GBD) (SDA), 2020 WL 1847566, at *1 (S.D.N.Y. Apr. 13, 2020). Defendants filed a motion to
dismiss pursuant to Federal Rule of Civil Procedure 37, seeking to dismiss this action based on
Plaintiff's failure to comply with his discovery obligations. (See Notice of Defs.’ Dismiss Pursuant
to Federal Rules of Civil Procedure 37, ECF No. 141; Mem. of Law in Supp. of Defs.’ Mot. to
Dismiss Pursuant to Federal Rules of Civil Procedure 37 (Mot. in Supp.”), ECF No. 142.)

Before this Court is Magistrate Judge Aaron’s February 15, 2021 Report and

Recommendation (the “Report,” ECF No. 151), recommending that Defendants’ motion to dismiss

 

' Plaintiff improperly refers to his prior employer, Breadroll Inc., as “Maison Kayser” throughout his
pleadings.

 

 
 

Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 2 of 7

be granted. (See Report at 1, 9.) In his Report, Magistrate Judge Aaron advised the parties that
failure to file timely objections would constitute waiver of those objections on appeal. (Ud. at 10.)
Plaintiff filed timely objections on March 1, 2021. (See Notice of Pl.’s Mot. to Oppose Defs.’ Mot.
to Dismiss (“Pl.’s Objs.””), ECF No. 154.) Having reviewed Magistrate Judge Aaron’s Report, as
well as Plaintiff's objections, this Court ADOPTS the Report and overrules the objections.
Accordingly, the motion is GRANTED.
I. FACTUAL BACKGROUND

The factual allegations of this action are summarized in this Court’s April 13, 2020 decision
adopting a report and recommendation from Magistrate Judge Aaron dismissing Plaintiff's Title VI
claim, defamation claim against Defendant Viveros, and Plaintiff's wage claims based on overtime.
Jamiel, 2020 WL 1847566, at *1-2. Familiarity with the Court’s prior decision is presumed.

Defendants served Plaintiff with document requests and interrogatories on February 13,
2020. (Report at 2.) Following a telephone conference with the parties on March 5, 2020, Plaintiff
was ordered to respond to Defendants’ document requests by April 9, 2020. (Report at 3; 3/5/20
Order, ECF No. 83.) Plaintiff failed to respond to the document requests and Magistrate Judge Aaron
again ordered Plaintiff to respond, this time with a deadline of July 9, 2020. (Report at 3; 7/2/20
Order, ECF No. 106.) In this Order, Plaintiff was warned that failure to comply with court orders
would result in the imposition of sanctions including potential dismissal. Ud.) After this Order was
entered, Plaintiff wrote to the Court and provided multiple implausible excuses for his failure to
comply with the Court’s orders. (/d. at 3.) These excuses included, that a “police gang/cult” called
the “elks” were stealing information from his laptop and providing it to defense counsel and that

“elks” had destroyed three of Plaintiff’s computers with viruses. (/d.)

 

 
 

Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 3 of 7

Perhaps unsurprisingly, Plaintiff again failed to comply with the Court’s order to provide
discovery. (/d.) On August 4, 2020, Magistrate Judge Aaron once again ordered Plaintiff to produce
responsive documents. (/d. at 4.) He again warned that Plaintiff's pro se status did not excuse him
from complying with all court orders, and this continued failure to comply could result in dismissal.
(Id.) On August 12, 2020, Plaintiff provided incomplete, unsworn, and unsigned interrogatory
responses. (/d.) Plaintiff also stated that he did not possess any “paperwork,” again due to the
malfeasance of “the satanic cult/police gang known as the elk cult.” (/d.) Thus, Plaintiff did not
produce any responsive documents to Defendants. (/d.) Magistrate Judge Aaron held another
conference on August 28, 2020 where the Court advised Plaintiff of his discovery deficiencies. (/d.
at 5.) Following the conference, Magistrate Judge Aaron ordered Defendants to email Plaintiff
certain employment-related authorizations that had been previously sent to Plaintiff, and ordered
Plaintiff to return the signed authorizations by September 4, 2020. Ud.) Magistrate Judge Aaron’s
Order again provided: “If Plaintiff fails to timely complete and return such authorizations,
sanctions may be imposed against him up to and including a recommendation that his case be
dismissed for failure to prosecute.” (/d.)

On January 6, 2021, Magistrate Judge Aaron held a status conference, which the Plaintiff
failed to attend. (/d.) Magistrate Judge Aaron was also informed by Defendants that Plaintiff had
failed to comply with his August 28 Order. (/d. at 5-6.) Magistrate Judge Aaron issued an order
directing Plaintiff to respond to a deficiency letter (previously sent by Defendants) by January 15,
2021. (dd. at 6; 1/6/21 Order, ECF No. 139.) The Order also included the now familiar refrain
that: “Plaintiff is warned that failure to comply with Orders of the Court may result in the
imposition of sanctions up to and including a recommendation that this case be dismissed.” (See

id.)
 

Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 4 of 7

On January 22, 2021, Defendants filed the instant motion to dismiss, and noted that
Plaintiff has still failed to provide the requested discovery. (/d. at 6.)

1. LEGAL STANDARD
A. Reports and Recommendations.

“Although a magistrate may hear dispositive pretrial motions, he may only submit proposed
findings of fact and recommendations for disposition of the matter.” Thomas E. Hoar, Inc. v. Sara
Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). The district court must review de novo the portions of
a magistrate judge’s report and recommendation to which a party properly objects. 28 U.S.C. §
636(b)(1)(C). However, the district court need not conduct a de novo hearing on the matter. See
United States v. Raddatz, 447 U.S. 667, 675-76 (1980). Instead, it is sufficient that the district court
“arrive at its own, independent conclusion” regarding those portions of the report to which objections
are made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original briefs
to the magistrate judge.” Stone v. Comm'r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL 1581993,
at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon review of the
entire record, [the court is] ‘left with the definite and firm conviction that a mistake has been
committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted). “A
magistrate’s ruling is contrary to law if it ‘fail{s] to apply or misapplies relevant statutes, case law,
or rules of procedure[.|’” Thai Lao Lignite (Thai.) Co. v. Gov't of Lao People’s Democratic

Republic, 924 F. Supp. 2d 508, 512 (S.D.N.Y. 2013) (first alteration in original) (citation omitted).
 

Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 5 of 7

B. Federal Rule of Civil Procedure 37

Compliance with discovery orders “is necessary to the integrity of our judicial process. A
party who flouts such orders does so at his peril,” Update Art, Inc. v. Modiin Publ'g. Ltd., 843 F.2d
67, 73 (2d Cir.1988), and “all litigants, including pro ses, have an obligation to comply with court
orders.” Agiwal v. Mid Island Mortgage Corp., 555 F.3d 298, 302 (2d Cir.2009) (per curiam)
(quoting Minotti v. Lensink, 895 F.2d 100, 103 (2d Cir.1990)) (internal quotation marks omitted).
Under Federal Rule of Civil Procedure 37(b)(2)(A)(v), “[i]f a party . . . fails to obey an order to
provide or permit discovery ... the court where the action is pending may issue further just orders.
They may include ... dismissing the action or proceeding in whole or in part.” District courts
have wide discretion in fashioning appropriate sanctions for a party’s failure to comply with
discovery orders. See S. New England Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 144 (2d
Cir.2010) (noting that “the text of the rule requires only that the district court’s orders be ‘just’”).
Sanctions pursuant to Federal Rule of Civil Procedure 37 are appropriate “not merely to penalize
those whose conduct may be deemed to warrant such a sanction, but to deter those who might be
tempted to such conduct in the absence of such a sanction.” Nat'l Hockey League v. Metro. Hockey
Club, Inc., 427 U.S. 639, 643, (1976) (per curiam).

I. THE REPORT IS ADOPTED

As an initial matter, Plaintiffs objections to Magistrate Judge Aaron’s findings are
perfunctory because they are conclusory and rehash—at a high level with minimal detail—the
arguments and information included in his opposition to Defendant’s motion to dismiss. (PI.’s Mot.
to Oppose Defs.’ Mot. to Dismiss, ECF No. 146). Indeed, Plaintiff's objections simply state that he
cannot provide discovery he does not have. He goes on to repeat his irrelevant and illogical
allegations that defense counsel is a member of a “criminal organization” called “elk cult,” which he

claims is retaliating against him for bringing his claims. (See Pls.’ Objs.) Because Plaintiff's

5

 
Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 6 of 7

objections to the Report are merely perfunctory, this Court need review Magistrate Judge Aaron’s
findings for clear error only.
A. Magistrate Judge Aaron Correctly Granted Defendant’s Rule 37 Motion

The factors relevant under a 37(b) analysis to determine appropriate sanctions include: “(1)
the willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of
lessor sanctions; (3) the duration of the period of noncompliance; and (4) whether the non-
compliant party had been warned of the consequences of... noncompliance.” Agiwal v. Mid
Island Mortg. Corp., 555 F.3d 298, 302-03 (2d Cir. 2009) (quotation marks and citations omitted).
The Report properly balanced Defendant’s claims under these four factors.

First, Magistrate Judge Aaron correctly found that Plaintiff's conduct amounted to willful
noncompliance because Plaintiff has continually failed to produce documents and provides no
plausible explanation for this failure. (Report at 7-8.) Second, Magistrate Judge Aaron accurately
determined that any sanction less than dismissal would not be effective because Plaintiffhas shown
no intention to comply with any court orders. (Report at 8.) Third, Magistrate Judge Aaron
correctly held that the period of noncompliance also favored dismissal. (/d.) Plaintiff has not
adequately responded to Defendants’ discovery requests since they were served more than one
year ago. Finally, Plaintiff has been warned three times that failure to comply with court orders
would result in dismissal. (/d. at 9.) Accordingly, Magistrate Judge Aaron properly recommended
that Defendants motion to dismiss pursuant to Rule 37(b) be granted. (/d.)

B. Magistrate Judge Aaron Correctly Identified Rule 41(b) as an Independent Basis for
Dismissal

Magistrate Judge Aaron also recommended that this case be dismissed based on Plaintiffs
failure to prosecute. (Report at 9, n.6.) In relevant part, Federal Rule of Civil Procedure 41(b)

provides that “fi]f the plaintiff fails to prosecute or to comply with these rules or a court order, a

 
 

Case 1:19-cv-01389-GBD-SDA Document 155 Filed 03/11/21 Page 7 of 7

defendant may move to dismiss the action or any claim against it.” The Second Circuit considers
five factors in deciding whether a court has properly dismissed a case for failure to prosecute:
[whether] (1) the plaintiff's failure to prosecute caused a delay of significant duration; (2) plaintiff
was given notice that further delay would result in dismissal; (3) defendant was likely to be
prejudiced by further delay; (4) the need to alleviate court calendar congestion was carefully
balanced against plaintiffs right to an opportunity for a day in court; and (5) the trial court
adequately assessed the efficacy of lesser sanctions. Lewis, 564 F.3d at 576 (quoting U.S. ex rel.
Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004)); accord Mitchell, 708 F.3d at 467—
68 (citing Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). As Magistrate Judge Aaron properly
found, the factors significantly overlap with the Rule 37 factors and militate in favor of dismissal.
(Report at 9, n.6.)
IV. CONCLUSION
Magistrate Judge Aaron’s Report is ADOPTED. Defendants’ motion to dismiss, (ECF

No. 141), is GRANTED. Adoption of this Report moots an earlier motion to dismiss, (ECF No.

95), filed by Defendants. The Clerk of the Court is directed to close both motions accordingly.

Dated: New York, New York
March 11, 2021
SO ORDERED.

fy 5 \

GFORGE)B. DANIELS
United States District Judge

 

 
